Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dripps et al. (US 2013/172767 (provided in the IDS)).

3.	Addressing claim 1, Dripps discloses an optical vital signs sensor  configured to measure or determine vital signs of a user, comprising (see Figs. 1-3; [0015] and [0019]):
a photoplethysmographic (PPG) sensor having a light source configured to generate light which is directed towards a skin of the user and a photo detector unit configured to detect light, wherein said light being indicative of a reflection of 
wherein an output signal of the PPG sensor has a sampling rate, an amplitude, a number of pulses per sample and a duty-cycle (see Fig. 4, [0036], [0044], [0049]); 
a pre-processing unit coupled to an output of the PPG sensor and being configured to convert an output signal from the PPG sensor having a first sample frequency and a first number of pulses per sample into an output signal having a second sample frequency and a second number of pulses per sample in order to neutralize or equalize any changes in sample frequency or the number of pulses per sample (see Fig. 3 and [0045-0049]; elements 310 and 312; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that reshaping the signal for transmission, multiplexing the signal, modulating the signal onto carrier signals, compressing the signal, downsampling, encoding the signal change the frequency and number of pulses per sample);
a processing unit coupled to the pre-processing unit and being configured to execute at least one processing algorithm based on an output signal of the pre- processing unit and a sensor control unit configured to control an operation of the PPG sensor by adapting the sampling rate (SR) and/or the number (n) of pulses per sample (see Fig. 3, [0036], [0043-0049] and [0050-0052]; elements 12 and 14; receive as streaming or 5 second sampling rate).


regarding claim 2, wherein the pre-processing unit comprises a scaler which receives a number of pulses per sample from the sensor control unit and which is configured to multiply the output signal of the PPG sensor by a factor inversely proportional to the number n of pulses in a sample, and a down sampler which adapts the sampling rate of the output signal of the PPG sensor to a desired sampling rate (SR) which the down sampler receives from the sensor control unit (see [0015] and [0047]; PPG is a scale version therefore the pre-processing unit implicitly include a scaler; down scaling and sampling is well-known in the art; scale by multiply factor inversely proportional to the number of n of pulses in a sample is just a scale down or fractional scale; scale up or down is a designer choice that only require routine skill in the art to obtain and analyze a specific part of the signal). Also see the prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the section below.

5.	Addressing claims 5-6, the sensor perform the method and the sensor has a computer program product therefore claims 5-6 are being rejected for the same reason as claim 1. 

6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dripps et al. (US 2013/172767 (provided in the IDS)) and in view of Orron (US 2018/0279952).

. 

8.	Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Dripps et al. (US 2013/172767 (provided in the IDS)) and in view of Al-Ali (US 2004/0181133 (provided in the IDS)).

9.	Addressing claim 4, Dripps does not disclose wherein the sensor control unit is configured to control the operation of the PPG sensor by adapting an output power of the light source and/or a receiver gain of the PPG sensor. In the same field . 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0077486 (see [0002], [0051], [0059-0061]; scale to normalize signal); US 2018/0160905 (see [0058], [0060] and [0065]; normalization PPG signal by fractional scaling (multiply by inverse proportion)) and US 2017/0249445 (see [0042]; increase sampling rate to reduce noise in signal and increase SNR). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793